DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 39-51 and 54-58 and Species B directed to a joining operation component in the reply filed on 13 October 2022 is acknowledged.  Species B is embodied in claims 44, 46, and 56.    The requirement is still deemed proper and is therefore made FINAL.  Claims 39-46, 49-51, and 54-56 are currently under examination.
Claims 47 and 57 and claims 48 and 58 are directed to non-elected species in the response filed 13 October 2022.
Claims 47-48, 57-58, and 52-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species and a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 13 October 2022.
In the event of allowable subject matter the restriction between Groups and Species will be reconsidered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 39-46, 49-51, and 54-56 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 39 and 54 recite a mechanically-robust ceramic component prepared by a method comprising a displacing metal producing a solid reaction product with a reaction volume being greater than the solid volume lost by the displaceable species and this renders the claim indefinite as this phrasing compares an intermediate (i.e. pre-reacted) solid volume to a final (i.e. post-reacted) product where the intermediate loses its identity in the final mechanically-robust component.  Similarly, the claims recite where the composite component is more robust than the (pre-reacted) preform.  One cannot tell from looking at the final product what amount of volume existed in the intermediate and how that relates to the final product solid volume nor can one determine the final robustness compared to the pre-reacted robustness as the initial pre-reacted preform loses its identity in the final composite.  As such, the public is not appropriately appraised of the scope of the claims and they are considered indefinite.  Claims 40-46, 49-51, and 55-56 are included in this rejection as they depend upon a rejected claim.
Claims 40-41 recite features present in both the pre-reacted preform and post-reacted composite and these claims are considered indefinite due to the intermediate losing its identity in the final product similarly as that which is outlined above.
Claims 46 and 56 recite where “the porous preform possesses a shape of the friction stir welding tool” and this is considered to render the claims indefinite as it is unclear how the shape of the pre-reacted preform relates to the final post-reacted composite component which is a friction stir welding tool due to the intermediate losing its identity in the final product similarly as that which is outlined above.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 39-43, 45, 49-51, and 54-55 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sandhage et al. (US 6,598,656 – previously cited).
Considering claims 39 and 54, Sandhage teaches a high-melting, wear resistant ceramic (abstract) formed by forming a porous preform of WC and infiltrating it with a Zr2Cu alloy (Column 4 lines 53-62).  The Zr is disclosed a being a reactive element which undergoes a displacement reaction with the WC (Column 5 lines 11-19 and 49-66; Column 6 lines 13-31) which results in a final ceramic phase having a volume greater than or equal to the initial ceramic phase (Claim 1) (i.e. reacts to form a solid reactant compound).  The ceramic precursor is taught to have an element that is displaced from the pores during infiltration (Column 4 lines 14-32) and is considered to teach where the reaction product at least partially fills the pores.  This is substantially similar to the method and materials which applicant claims and discloses as forming the instantly claimed composite material in Paragraphs 24-26, 28, and 33 of the originally filed specification.  While Sandhage does not expressly teach the final reacted product being more mechanically-robust than the preform one would reasonably expect this property to be present as substantially identical materials treated in a substantially identical manner are expected to behave in the same way, absent an objective showing.  See MPEP 2112.  It is further noted that “prepared by a method…” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the claimed composite.  See MPEP 2113.
As such, the disclosure of Sandhage is considered to anticipate that which is claimed as Sandhage teaches a WC preform infiltrated and reacted with Zr having a final volume greater than that of the initial preform.  
Alternatively, Sandhage teaches where the final volume may be equal to or greater than the initial volume (Claim 1) and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists and therefore the disclosure of Sandhage is considered to render obvious the instant claims as this is considered a conventionally known high temperature ceramic with a final volume optionally greater than that of an initial preform and one would have had a reasonable expectation of success.  See MPEP 2144.05.  
Considering claims 40-41, Figures 2-3 of Sandhage teach where the composite infiltrated product has features measured in millimeters and micrometers and is considered to meet the instant claims due to indefiniteness as outlined above and as “a feature” does not reference any particular structure using the broadest reasonable interpretation.  See MPEP 2111.01.
Considering claims 42-43, Sandhage teaches where the infiltrated composite has a copper-rich layer surrounding the reacted preform (Column 5 lines 40-48) (i.e. an oxidation- and/or corrosion-resistant metal/alloy).
Considering claims 45 and 55, Sandhage teaches where the composite is a metal/ceramic composite (Column 5 lines 20-31).
Considering claim 49, Sandhage teaches where the preform comprises WC and Zr reacts (i.e. displaces) the tungsten to form ZrC (Column 5 lines 11-19).
Considering claim 50, Sandhage teaches where the infiltrated product may be a ceramic or ceramic composite (Column 3 lines 3-23) and is considered to optionally teach where only the ceramic materials remain (e.g. WC and ZrC).
Considering claim 51, Sandhage teaches where the WC is dispersed in the ZrC (Figure 3; Column 5 lines 32-39).
 
Claim Rejections - 35 USC § 103
Claims 44, 46, 56 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhage et al. (US 6,598,656 – previously cited) as applied to claims 39 and 54 as outlined above further in view of Moriguchi et al. (US 2013/0284793).
Considering claims 44, 46, and 46, the teachings of Sandhage regarding claims 39 and 54 are outlined above.  Sandhage teaches a composite material of WC and ZrC where the composite material is high-melting and wear-resistant (abstract) and may be used in a variety of areas requiring wear resistance (Column 6 lines 3-12).  However, Sandhage does not teach where the material is used as a joining component or a friction stir welding tool.
In a related field of endeavor, Moriguchi teaches a tool for friction stir welding (abstract) for joining metal materials (Paragraph 2).  Tools for friction stir welding are taught to be exposed to high temperatures and subjected to wear (Paragraph 15).  The tool by Moriguchi comprises a base of a first hard phase of WC particles and a second hard phase of compounds of one or more of Zr, Ti, etc. and carbon, nitrogen, boron, and oxygen and a coating layer thereon (Paragraph 28).  
As both Sandhage and Moriguchi teach wear-resistant materials of WC and ZrC they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the composite material of Sandhage with the end use of the friction stir welding tool of WC/ZrC materials disclosed taught by Moriguchi and as this is considered a conventionally known use of high-temperature and wear-resistant materials and one would have had a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784